DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17-19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plurality of stepped regions”.  Parent claim 1 recites “at least three stepped regions”.  It is not clear if the plurality of stepped regions of claim 2 are the at least three regions of claim 1, are some of the at least three stepped regions of claim 1, or are different regions.

Claim 24 recites “a valve axis”.  Parent claim 12 already recites a valve axis.  It is not clear if the axis of claim 24 is the same or different from the axis of claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 197 13 784.
DE ‘784 discloses a valve body 51/52 for a damper comprising: an upper portion comprising an outer surface comprising at least three stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter ([0005], figures 1-6); a plurality of fluid passages along an inner surface of the upper portion; and a lower portion comprising a projection integral with the upper portion and defining a cylinder end.  Note the device of DE ‘784 and be oriented in a manner which achieves the correct upper/lower arrangement.
 Regarding claim 2, the plurality of stepped regions are disposed adjacent to each other.  

    PNG
    media_image1.png
    908
    848
    media_image1.png
    Greyscale


	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, 16-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al (US# 5115892) in view of DE 197 13 784 or DE 100 26 356.
Yamaoka et al  disclose a valve body 4 for a damper comprising: an upper portion 4f comprising an outer surface comprising a plurality of fluid passages 402/403 along an inner surface of the upper portion; and a lower portion comprising a projection integral with the upper portion and defining a cylinder end (lower annular portion of 4).  Yamaoka et al lack the disclosure of at least three stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter.  Each of DE 197 13 784 and DE 100 26 356 disclose similar dampers and further teach stepped regions having different diameters relative to an axis of a pressure tube closing body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter ([0005], figures 1-6 of DE ‘784; [0033] of DE ‘356).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide stepped regions to the valve body of Yamaoka et al, as taught by DE ‘784 or DE ‘356, to allow a single valve body design to be used with different diameter pressure tubes, thereby extending the utility of the device and allowing manufacture of dampers of different characteristics without requiring separate design and manufacture of a valve body for each one.  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select the 
 Regarding claim 2, the plurality of stepped regions are disposed adjacent to each other.  
	Regarding claim 6, a plurality of compression lands 405/406 having different diameters relative to the valve axis; and a plurality of valve discs 4c/4e having different diameters;  wherein each compression land is configured to be selectively engaged with one of the plurality of valve discs having a corresponding diameter.   Figure 3.
 	Regarding claim 7, the plurality of fluid passages comprises a first fluid passage 403 and a second fluid passage 402 disposed radially outwards of the first fluid passage, wherein the plurality of compression lands 405/406 are radially disposed between the first fluid passage and the second fluid passage.    Figure 1.
	Regarding claim 8, the plurality of compression lands comprises a first compression land 405 disposed proximal to the first fluid passage 403 and a second compression land 406 disposed distal to the first fluid passage 403. 
 	Regarding claim 9, a length of the first compression land 405 is less than a length of the second compression land 406.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
 	Regarding claim 10, at least two compression lands from the plurality of compression lands have different lengths.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.

Regarding claim 12, Yamaoka et al discloses a base valve assembly 4 for a damper comprising: a valve body 4 defining a valve axis, the valve body comprising: a plurality of compression lands 405/406 having different diameters relative to the valve axis , the plurality of compression lands corresponding to different firmness settings of the damper (figures 6a-c); a plurality of fluid passages 402/403 along an inner surface of the upper portion 4f ; and a lower portion 4 comprising a projection integral with the upper portion and defining a cylinder end, and a valve disc 4e directly engaging with the valve body to close a first fluid passage 403 from the plurality of fluid passages, wherein a dimension of the valve disc determines the engagement of the valve disc with one 405 of the plurality of compression lands leading to the corresponding firmness setting (note the width of the valve disc determines whether or not the disc can cover the fluid path 403).  Yamaoka et al lack the disclosure of a plurality of stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter.  Each of DE 197 13 784 and DE 100 26 356 disclose similar dampers and further teach stepped regions having different diameters relative to an axis of a pressure tube closing body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter ([0005], figures 1-6 of DE ‘784; [0033] of DE ‘356).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide stepped regions to the valve body of Yamaoka et al, as taught by DE ‘784 or DE ‘356, to allow a single valve body design to be used with different diameter pressure tubes, thereby extending the utility of the device and allowing manufacture of dampers of different characteristics without requiring separate design and manufacture of a valve body for each one.    While DE ‘784 and DE ‘356 relate to rod guides, it is noted that pressure tubes such as that of Yamaoka et al are closed at one end by a rod guide and by 
Regarding claim 13, the plurality of stepped regions are disposed adjacent to each other. 
	Regarding claim 14, the plurality of compression lands comprises a first compression land 405 disposed proximal to the first fluid passage 403 and a second compression land 406 disposed distal to the first fluid passage 403, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
	Regarding claim 16, the valve disc elastically bends to open the first fluid passage.   Col. 6, lines 10-40.
Regarding claim 17, Yamaoka et al  disclose damper 1 comprising: a pressure tube 1 defining a fluid chamber;  a piston assembly 5 disposed within the fluid chamber, the piston assembly dividing the fluid chamber into a rebound chamber 1a and a compression chamber 1b;  a reserve tube 6 disposed around the pressure tube to define a reserve chamber 7 between the pressure tube and the reserve tube;  and a base valve assembly 4 coupled to the pressure tube and fluidly disposed between the compression chamber 1b and the reserve chamber 7, the base valve assembly comprising: a valve body 4 defining a valve axis, the valve body comprising: an upper portion 4f comprising an outer surface; a plurality of compression lands 405/406 having different diameters relative to the valve axis, the plurality of compression lands corresponding to different firmness settings of the damper; a plurality of fluid passages 402/403 along an inner surface of the upper portion and a lower portion 4 comprising a projection integral with the upper portion and defining a cylinder end (annular lower portion of 4). Yamaoka et al lack the disclosure of at least three stepped regions having different diameters relative to a valve axis of the valve body, wherein each stepped region is configured to be selectively coupled to one of a plurality of pressure tubes having a corresponding diameter.  Each of DE 197 13 784 and DE 100 
 Regarding claim 18, the plurality of stepped regions are disposed adjacent to each other.   
	Regarding claim 19, the plurality of compression lands comprises a first compression land 405 disposed proximal to the first fluid passage 403 and a second compression land 406 disposed distal to the first fluid passage 403, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
Regarding claim 23, Yamaoka et al disclose a valve disc 4e directly engaging with the valve body 4 to close a first fluid passage 403 from the plurality of fluid passages, wherein a

of compression lands leading to the corresponding firmness setting.
	Regarding claim 24, . it further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select the number of regions through routine design and/or experimentation to give the optimal number of configurations within the limitations of manufacturing cost and size of the device.  [0024] of DE ‘ 784 also suggests additional receiving surfaces.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK